2018 UT App 224



               THE UTAH COURT OF APPEALS

           IN THE MATTER OF THE ADOPTION OF B.N.A.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE


                              C.E.L.,
                           Appellant,
                                v.
                          T.L. AND A.L.,
                            Appellees.

                            Opinion
                        No. 20180316-CA
                     Filed December 6, 2018

            Third District Court, Tooele Department
                 The Honorable Matthew Bates
                         No. 172300016

              Karra J. Porter and Crystal Lynn Orgill,
                      Attorneys for Appellant
           Ronald D. Wilkinson, Marianne P. Card, and
             Sara Pfrommer, Attorneys for Appellees

    JUDGE RYAN M. HARRIS authored this Opinion, in which
    JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

HARRIS, Judge:

¶1      Utah adoption law provides that “[a]doption proceedings
shall be commenced by filing a petition with the clerk of the
district court . . . in the district where the prospective adoptive
parent resides.” Utah Code Ann. § 78B-6-105(1)(a) (LexisNexis
Supp. 2018). In this case, we must determine what the
consequences are, under this statute, if prospective adoptive
parents file an adoption petition in the wrong district. The
biological father (Father) of the child in question (Child)
contends that the statute speaks to a court’s subject-matter
                       In re adoption of B.N.A.


jurisdiction, and asserts that a petition filed in the wrong district
must be dismissed for lack of jurisdiction. The prospective
adoptive parents (Petitioners), on the other hand, contend that
the statute speaks simply to venue, and assert that when a
petition is filed in the wrong district, the court has jurisdiction to
continue to adjudicate the case, but must transfer the case upon
request to the proper district. For the reasons set forth herein, we
find Petitioners’ position persuasive, and therefore affirm the
district court’s decision to deny Father’s motion to dismiss.


                         BACKGROUND

¶2     In early 2014, Father engaged in a brief romantic
relationship with a woman (Mother) who became pregnant and
gave birth to Child in November 2014. After the relationship
ended, Father asserts that he had no further communication or
interaction with Mother, and therefore claims to have been
unaware of Mother’s pregnancy or of Child’s existence until
after Child was born, and unaware that he was Child’s father
until December 2017. It is undisputed that Father has never had
any relationship with Child, who is now four years old.

¶3     In the meantime, in the spring of 2017 Mother decided to
place Child for adoption, and began working with an adoption
agency toward that end. The adoption agency selected
Petitioners as a potential adoptive family, and Petitioners filed a
petition for adoption in April 2017. Despite the fact that
Petitioners reside in Utah County, part of Utah’s Fourth Judicial
District, they filed their petition in Tooele County, part of Utah’s
Third Judicial District.

¶4     Immediately after filing their petition, Petitioners asked
the court to authorize a “commissioner” to take Mother’s
relinquishment, in accordance with Utah Code section 78B-6-
124(1)(b). The court approved Petitioner’s request, and signed an
order appointing a representative of the adoption agency to take


20180316-CA                      2                2018 UT App 224
                      In re adoption of B.N.A.


Mother’s relinquishment. After the order was signed, Mother
met with the representative and signed a document
relinquishing her parental rights to Child. One of that
document’s provisions stated that Mother’s relinquishment was
irrevocable “as to [Petitioners],” but that Mother was “not . . .
consenting to the adoption of [Child] by any other person or
persons.” In addition, the document provided that, “[i]f
[Petitioners] are unable to complete the adoption of [Child] for
any reason, and the adoption petition is dismissed or denied, it
is in [Child’s] best interest that he be returned to [Mother’s]
custody and control.” 1 Soon after Mother signed the
relinquishment, Petitioners filed a copy of it with the court, and
a few days later the court signed an order awarding temporary
custody of Child to Petitioners.

¶5      Just a few months later, before the adoption was finalized,
Mother filed a motion to set aside her relinquishment, asserting
that she did not sign the document freely and voluntarily. The
district court, after a half-day evidentiary hearing, determined
that Mother had acted voluntarily and was not under duress or
undue influence, and denied Mother’s motion. The court’s
decision to deny Mother’s motion is not at issue in this appeal.

¶6     About a month later, in early January 2018, Father entered
an appearance in the adoption case and filed a motion seeking
leave to intervene, asking that the adoption proceedings be
dismissed. A few weeks later, Father filed a second motion,
raising for the first time his argument—advanced here in this


1. This provision of the relinquishment explains why the parties
are litigating about whether Utah Code section 78B-6-105(1)(a)
speaks to subject-matter jurisdiction or to venue: if the statute is
jurisdictional, Petitioners’ petition should be dismissed, and in
that event Father intends to assert that Child should be returned
to Mother’s custody and control.




20180316-CA                     3                2018 UT App 224
                      In re adoption of B.N.A.


appeal—that the district court did not have subject-matter
jurisdiction over the case because Petitioners filed their petition
in the wrong district.

¶7     After full briefing and oral argument, the district court
denied Father’s motion to dismiss, and determined that it did
have subject-matter jurisdiction over the case. Father then asked
for permission to appeal the district court’s interlocutory order
regarding jurisdiction, and we granted that request.


             ISSUE AND STANDARD OF REVIEW

¶8      The issue presented in this case is one of statutory
interpretation: whether Utah Code section 78B-6-105(1)(a) acts as
a limit on a district court’s subject-matter jurisdiction, or is
merely a venue statute. “We review questions of statutory
interpretation for correctness, affording no deference to the
district court’s legal conclusions.” State v. Stewart, 2018 UT 24,
¶ 5 (quotation simplified).


                            ANALYSIS

¶9      The statute in question states, in fairly straightforward
language, that “[a]doption proceedings shall be commenced by
filing a petition with the clerk of the district court,” and that, if
the prospective adoptive parent is a Utah resident, the petition is
to be filed “in the district where the prospective adoptive parent
resides.” Utah Code Ann. § 78B-6-105(1)(a). All parties agree that
this language demands that adoption proceedings be initiated by
the filing of a petition. And all parties agree that, at least in
adoption cases that are to be filed in district court rather than
juvenile court, see id. § 78B-6-105(1)(c), and in which the
prospective adoptive parent is a Utah resident, see id. § 78B-6-
105(1)(a), this petition is supposed to be filed in the district




20180316-CA                      4               2018 UT App 224
                      In re adoption of B.N.A.


where the prospective adoptive parent resides. On these points,
the language appears plain and unambiguous.

¶10 The statute is not as plain, however, when it comes to
setting forth the consequences that attach when a petitioner files
an adoption petition in the wrong judicial district. 2 Father asserts
that a petition filed in the wrong district must be dismissed,
because he reads the statute as speaking to a court’s subject-
matter jurisdiction to adjudicate the case. Petitioners, on the
other hand, point out that any Utah district court has subject-
matter jurisdiction over adoption cases as a class, and read the
statute as a venue provision that does not implicate a court’s
jurisdiction, but merely allows any party to request that the
petition be transferred to the proper district. To resolve this
dispute, we start by examining the concept of subject-matter
jurisdiction, and then return to a further examination of the text
of the statute.


2. Father emphasizes the statute’s use of the word “shall,” which
is usually interpreted as a mandatory command, see Utah Code
Ann. § 68-3-12(1)(j) (LexisNexis 2016) (defining “shall” as
meaning “that an action is required or mandatory”), and argues
that adoption petitioners are commanded to file their adoption
petition in the proper district. This argument is correct, as far as
it goes, but the legislature’s use of the word “shall,” in this
context, fails to answer the question at the center of this dispute
because it tells us nothing about what the intended
consequences are for filing the petition in the wrong place.
Indeed, this case nicely illustrates one reason why some legal
scholars have noted that the word “shall” is “a semantic mess”:
because “a recurrent issue in the huge constellation of shall-must
holdings” concerns “the effect of failing to honor a mandatory
provision’s terms,” which presents “an issue for a treatise on
remedies, not interpretation.” Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 113, 115 (2012).




20180316-CA                      5               2018 UT App 224
                      In re adoption of B.N.A.


¶11 “The notion of ‘jurisdiction’ is a slippery one.” In re
adoption of B.B., 2017 UT 59, ¶ 125, 417 P.3d 1. The word
“jurisdiction”   means     “different     things     in    different
circumstances.” Id. Sometimes, it is used to refer to “the scope of
a court’s power to issue a certain form of relief,” while at other
times the word is used to refer to “the territorial authority of the
court that issues a decision,” but “neither of these notions of
jurisdiction goes to a court’s subject-matter jurisdiction.” Id.
¶¶ 125–27.

¶12 Subject-matter jurisdiction is a “special” type of
jurisdictional concept, one that is “distinct from other notions of
jurisdiction in that we require our courts to consider such issues
sua sponte” and, unlike other notions of jurisdiction, we “do not
allow the parties to waive or forfeit [subject-matter jurisdiction]
from consideration.” Id. ¶ 128. This distinction is “crucial,”
because “[i]f an issue is subject-matter jurisdictional, the general
rules of finality and preservation are off the table,” and that can
“undermine the premises of efficiency, speedy resolution, and
finality that generally undergird our justice system.” Id.

¶13 Because subject-matter jurisdiction is “special” and
“distinct” from other jurisdictional concepts, see id., due to the
fact that “parties can raise subject matter jurisdiction at any time
during a proceeding, it makes sense to cabin the issues that fall
under the category of subject matter jurisdiction,” Johnson v.
Johnson, 2010 UT 28, ¶ 10, 234 P.3d 1100; see also In re adoption of
B.B., 2017 UT 59, ¶ 129 (stating that “our law has been careful to
cabin the notion of subject-matter jurisdiction”). In recent years,
our supreme court has made a concerted effort to do just that,
“routinely rebuff[ing] attempts by litigants to recast merits
arguments as issues of subject-matter jurisdiction,” and
instructing trial courts that they must “guard[] against the faux
elevation of a court’s failure to comply with the requirements for
exercising its authority to the same level of gravity as a lack of
subject matter jurisdiction.” In re adoption of B.B., 2017 UT 59,



20180316-CA                     6                2018 UT App 224
                      In re adoption of B.N.A.


¶ 130 n.14 (quotation simplified); see also Johnson, 2010 UT 28, ¶ 9
(stating that “[t]he concept of subject matter jurisdiction does not
embrace all cases where the court’s competence is at issue,” and
that “[w]here the court has jurisdiction over the class of case
involved, judgment is not void on the ground that the right
involved in the suit did not embrace the relief granted”); Chen v.
Stewart, 2004 UT 82, ¶ 36, 100 P.3d 1177 (determining that the
parties mischaracterized their claim as one grounded in subject-
matter jurisdiction in a futile attempt to avoid waiver), abrogated
on other grounds by State v. Nielsen, 2014 UT 10, 326 P.3d 645. In
Johnson, for instance, the court held that a district court had
subject-matter jurisdiction over a divorce case, even though the
parties were never actually legally married to begin with,
because subject-matter jurisdiction is generally determined by
reference to a “class of cases, rather than the specifics of an
individual case.” Johnson, 2010 UT 28, ¶ 10. “Because the district
court clearly has the authority to adjudicate divorces, looking to
the specific facts of a particular case is inconsistent with our
usual definition of subject matter jurisdiction.” Id. ¶ 12.

¶14 In fact, our supreme court has limited the concept of
subject-matter jurisdiction to two specific situations:
“(a) statutory limits on the authority of the court to adjudicate a
class of cases,” and “(b) timing and other limits on the
justiciability of the proceeding before the court (such as
standing, ripeness, and mootness).” In re adoption of B.B., 2017 UT
59, ¶ 121 (quotation simplified); see also id. ¶ 153 (stating that
“[o]ur law has long assessed subject-matter jurisdiction at the
categorical level—encompassing only statutory limits on the
classes of cases to be decided by the court and traditional limits
on justiciability”). Neither of these situations is present here.

¶15 Starting with the second category first, Father does not
assert that any of the common “justiciability” doctrines apply
here, and therefore we need not analyze the potential
applicability of any of those doctrines to the facts of this case.



20180316-CA                     7                2018 UT App 224
                       In re adoption of B.N.A.


¶16 And with regard to the first category, the text of the
statute in question contains no express “limits” on the authority
of Utah district courts to adjudicate adoption cases generally, as
a class. Even Father wisely concedes that “[d]istrict courts may
generally handle adoptions.” Indeed, “in Utah our district courts
are courts of general jurisdiction” that have “general power to
hear ‘all matters civil and criminal’ so long as they are ‘not
excepted in the Utah Constitution and not prohibited by law.’”
Id. ¶ 143 (quoting Utah Code section 78A-5-102(1)). More
specifically, as concerns adoption cases, our supreme court has
noted that “Utah district courts clearly have subject matter
jurisdiction over adoption proceedings as a class of cases.” In re
adoption of Baby E.Z., 2011 UT 38, ¶ 34, 266 P.3d 702; see also In re
adoption of B.B., 2017 UT 59, ¶ 137 (stating that, “[b]y statute, our
Utah courts are expressly authorized to assume jurisdiction over
adoption petitions”).

¶17 When the legislature intends to place a statutory limit on
a district court’s jurisdictional ability to hear a category of cases,
it certainly knows how to do so expressly. See In re adoption of
B.B., 2017 UT 59, ¶ 143 (stating that “[t]he code . . . places certain
restrictions on the jurisdiction of our district courts,” but that
such restrictions “are expressly denominated as such—as
jurisdictional limits”). For instance, the legislature will identify
certain claims as within the “exclusive jurisdiction” of an
administrative agency or of a particular type of court, see, e.g.,
Utah Code Ann. § 34A-2-407(12)(a)–(b) (LexisNexis Supp. 2018)
(identifying claims within the “exclusive jurisdiction” of the
Labor Commission); id. § 78A-6-103(2) (Supp. 2018) (identifying
the “exclusive jurisdiction” of juvenile courts over certain
matters), or will note that “no court has jurisdiction” to entertain
certain actions, see, e.g., id. § 31A-27a-105(1)(b) (2017) (stating that
“[n]o court has jurisdiction to entertain, hear, or determine a
delinquency proceeding commenced by any person other than
the commissioner of this state”). The subsection of the statute at
issue here has no such express limitation on jurisdiction. See id.



20180316-CA                       8                 2018 UT App 224
                       In re adoption of B.N.A.


§ 78B-6-105(1)(a). 3 It does not identify adoption cases as within
the “exclusive jurisdiction” of the judicial district in which the
prospective adoptive parent resides, nor does it state that “no


3. Father points out that subsection (1)(c) of the statute appears
to be jurisdictional, in that it places some adoption cases within
the exclusive jurisdiction of the juvenile court, and infers
therefrom that the other subsections must therefore also be
jurisdictional. Father is arguably correct that subsection (1)(c)
speaks to a juvenile court’s subject-matter jurisdiction—that
provision states that adoption proceedings “shall be commenced
by filing a petition” in “juvenile court as provided in Subsection
78A-6-103(1).” See Utah Code Ann. § 78B-6-105(1)(c) (LexisNexis
Supp. 2018). The referenced section of the Juvenile Court Act
states that “the juvenile court has exclusive original jurisdiction”
over “adoptions” in cases where “the juvenile court has
previously entered an order terminating the rights of a parent
and finds that adoption is in the best interest of the child.” See id.
§ 78A-6-103(1)(o) (Supp. 2018). This language does appear to
encompass express limits on the authority of courts other than
juvenile courts to hear a particular sub-class of adoption cases.
However, it does not follow that, just because subsection (c) is
jurisdictional, subsections (a) and (b) must also be jurisdictional.
On this issue, the title of the statute provides helpful guidance,
instructing us that the statute concerns itself with “[d]istrict
court venue” but with “[j]urisdiction of juvenile court.” See id.
§ 78B-6-105; see also infra ¶ 19. As we read the statute, the
legislature has placed most adoption cases within the broad
subject-matter jurisdiction of district courts, but has placed one
sub-class of adoption cases within the narrower subject-matter
jurisdiction of juvenile courts. Within the first (broader)
category, we do not perceive the legislature as having set any
jurisdictional limits on the ability of any particular judicial
district or individual district court to hear any of the cases that
fall within their purview.




20180316-CA                      9                2018 UT App 224
                       In re adoption of B.N.A.


court” but the courts in the district in which the adoptive parents
reside has jurisdiction over a case. 4

¶18 Indeed, while the linguistic structure of the statutory
subsection in question is not at all similar to other statutes
containing express jurisdictional limits, it is quite similar to other
statutes concerning venue. Several of Utah’s venue statutes
require that a particular cause of action “be brought and tried”
or “commenced and tried” in a particular location. See, e.g., id.
§ 78B-3-305(1) (stating that “[a]ll transitory causes of action
arising outside the state, except those mentioned in Section 78B-
3-306, shall . . . be brought and tried in the county where any
defendant resides”); id. § 78B-3-306 (stating that “[a]ll transitory
causes of action arising outside the state in favor of residents of
this state shall be brought and tried in the county where the
plaintiff resides, or in the county where the principal defendant
resides”). We find it difficult to ignore the similarities between
these venue statutes and the statute in question, which states
that “[a]doption proceedings shall be commenced by filing a
petition with the clerk of the district court . . . where the
prospective adoptive parent resides.” See id. § 78B-6-105(1)(a).



4. Furthermore, unlike some other comparable state statutes, see,
e.g., Wyo. Stat. Ann. § 1-22-109 (2018) (requiring specific
documents to be filed with an adoption petition), Utah’s statute
does not impose any requirements on petitioners to file specific
documents (such as, for instance, relinquishments or consents)
with adoption petitions. Father points to some of these other
state statutes, and notes that courts in other states have found
such requirements to be jurisdictional. See, e.g., In re JWT, 2005
WY 4, ¶¶ 5–6, 104 P.3d 93. Father’s argument is unavailing here,
however, because Utah’s statute imposes no such requirements,
and therefore we need not consider whether our legislature
intended any such requirements to be jurisdictional.




20180316-CA                      10               2018 UT App 224
                       In re adoption of B.N.A.


¶19 Moreover, in 2004 the legislature amended the title of the
statute. Before the amendment, the statute had been captioned
“Jurisdiction of district and juvenile court – Time for filing.” See
id. § 78-30-7 (LexisNexis 2003). 5 In the 2004 legislative session,
without materially altering the relevant language of the statute
itself, the legislature changed the title of the statute to read as it
does now: “District court venue – Jurisdiction of juvenile court –
Jurisdiction over nonresidents – Time for filing.” See Adoption
Amendments, ch. 122, § 11, 2004 Utah Laws 546, 553; 6 see also


5. In 2008, Utah Code section 78-30-7 was renumbered as Utah
Code section 78B-6-105. See Title 78 Recodification and Revision,
ch. 3, § 864, 2008 Utah Laws 48, 443.

6. The “redline” version of the bill that effected the title change
did not show the new title in “redline” format, even though all
proposed changes to the body of the statute were clearly
marked. Father infers from this that the legislators themselves
(as opposed, presumably, to legislative staff) may not have
known that the title was even being changed, and therefore
asserts that “the title change does not imply any legislative
intent.” We find Father’s argument speculative—we simply do
not know why the change to the title of the bill was not redlined,
or whether that fact has any significance. Legislative history
certainly has a role to play in helping courts interpret ambiguous
statutes, see, e.g., Allred v. Saunders, 2014 UT 43, ¶ 18, 342 P.3d 204
(stating that “it is sometimes appropriate to consider legislative
history when interpreting statutes”), but in order to shed any
meaningful light on the question of statutory meaning, the
legislative history in question must itself be “reliable,” see Graves
v. North E. Services, Inc., 2015 UT 28, ¶ 67, 345 P.3d 619 (stating
that “[w]e may resolve ambiguities in the text of the law by
reference to reliable indications of legislative understanding or
intent” (emphasis added)). It is certainly mysterious that the title
change was not redlined even though the rest of the proposed
                                                         (continued…)


20180316-CA                      11                2018 UT App 224
                       In re adoption of B.N.A.


Utah Code Ann. § 78B-6-105. “The title of a statute is not part of
the text of a statute, and absent ambiguity, it is generally not
used to determine a statute’s intent. However, it is persuasive
and can aid in ascertaining the statute’s correct interpretation
and application.” Blaisdell v. Dentrix Dental Sys., Inc., 2012 UT 37,
¶ 10, 284 P.3d 616 (quotation simplified). In this case, in which
we must determine whether the statute is a jurisdictional statute
or a venue statute, we find it significant that the legislature has
specifically categorized the statute as one speaking to venue
rather than to subject-matter jurisdiction.

¶20 Despite all of these persuasive indications that the
relevant statute speaks only to venue and not to subject-matter
jurisdiction, Father directs us to two of our previous decisions
that have referred to the statute as “jurisdictional.” See In re
adoption of S.L.F., 2001 UT App 183, 27 P.3d 583; In re adoption of
K.O., 748 P.2d 588 (Utah Ct. App. 1988). Father asserts that those
cases constitute binding authority that the statute is
jurisdictional and compel the dismissal of Petitioner’s petition.

¶21 Father’s argument certainly has some force. In those
cases, we did refer to the statute as containing a “jurisdiction
requirement,” see In re adoption of K.O., 748 P.2d at 591; see also In
re adoption of S.L.F., 2001 UT App 183, ¶ 17, and even went so far
as to state that “[w]ithout knowing the [petitioners’] residence
. . . , this Court cannot ascertain whether or not the trial court


(…continued)
changes were. But without knowing more about the reasons why
that happened, or about what (if any) significance that had to the
legislators who considered the bill, we find Father’s argument
insufficiently persuasive to overcome the basic fact that, prior to
2004, the title proclaimed the statute to be jurisdictional, but that
since 2004, the legislature has chosen a title that proclaims the
statute to be a venue statute, at least as concerns district courts.




20180316-CA                      12               2018 UT App 224
                       In re adoption of B.N.A.


had jurisdiction to grant the adoption,” In re adoption of K.O., 748
P.2d at 591. In one of the cases, we implicitly rejected the
argument Petitioners advance here, namely, that the adoption
statute was merely a “venue” statute, and held that “until the
adoption petition was properly filed in Second District Court,
where [the prospective adoptive parent] resides, the proceeding
had not been ‘commenced’ as required” by the statute. In re
adoption of S.L.F., 2001 UT App 183, ¶ 16 n.1. 7 And in the other,
we specifically stated that, if the trial court on remand
“determines that it had no jurisdiction to hear the adoption
because the [petitioners] were not residents of Cache County,
Utah at the time of filing, that proceeding was void.” In re
adoption of K.O., 748 P.2d at 592.


7. Even in In re adoption of S.L.F., there is some indication that—
prior to our supreme court’s more recent cases—this court and
the district courts were conceptualizing subject-matter
jurisdiction too broadly. In that case, a potential adoptive parent
filed an adoption petition in Salt Lake County (in the Third
Judicial District), even though she lived in Davis County (in the
Second Judicial District). See In re adoption of S.L.F., 2001 UT App
183, ¶ 3, 27 P.3d 583. Later, the parent made a “motion for a
change of venue,” asking that the petition be transferred to
Davis County. Id. ¶ 5. The Salt Lake County district court
granted the motion, and transferred the petition to Davis
County. Id. Had there been a jurisdictional defect of the kind
Father envisions, transfer would not have been possible—
indeed, the only action a court without jurisdiction can take is to
dismiss the case. See, e.g., Hollenbach v. Salt Lake City Civil Service
Comm’n, 2013 UT App 62, ¶ 3, 299 P.3d 1148 (per curiam)
(stating that “when a court lacks jurisdiction, it retains only the
authority to dismiss the action” (quotation simplified)). No party
took issue with the Salt Lake County district court’s decision to
transfer (rather than dismiss) the case, and we did not reach the
propriety of that transfer on appeal.




20180316-CA                      13                2018 UT App 224
                       In re adoption of B.N.A.


¶22 It is undeniably the case that one panel of this court is
bound to follow the previous decisions of another panel of this
court, unless we make a specific decision to overrule or disavow
the earlier precedent. See State v. Legg, 2018 UT 12, ¶ 9, 417 P.3d
592 (stating that “[u]nder the doctrine of horizontal stare decisis,
the first decision by a court on a particular question of law
governs later decisions by the same court,” and specifically
holding that “[t]he doctrine of horizontal stare decisis applies as
between different panels of the court of appeals” (quotation
simplified)). However, the principle of horizontal stare decisis
only applies if the previous precedent remains robust. See United
States v. Plouffe, 445 F.3d 1126, 1128 (9th Cir. 2006) (stating that
“where an intervening higher authority has issued an opinion
that is clearly irreconcilable with our prior circuit precedent, a
panel is free to act disregarding that precedent” (quotation
simplified)); see also 21 C.J.S. Courts § 190 (2018) (stating that
“stare decisis does not preclude a decision that reflects
developments in the law since the courts must consider statutory
or case law changes that undermine or contradict the viability of
prior precedent”).

¶23 While the two cases upon which Father relies have not
been explicitly overruled, two developments have taken place in
the decades since those cases were decided that cause us to
doubt the continuing vitality of those cases’ discussions of
jurisdiction. First, both of those cases were decided prior to 2004,
when our legislature amended the title of the statute to specify
that the statute, at least as concerns district courts, is intended to
speak to venue and not to jurisdiction. Second, since those cases
were decided, our supreme court has significantly “cabin[ed] the
issues that fall under the category of subject matter jurisdiction,”
Johnson, 2010 UT 28, ¶ 10, and has made clear that subject-matter
jurisdiction applies to only two situations, neither of which is
present in this case. Our fealty is first and foremost to the
mandates of our supreme court and to the enactments of our
legislature, and where our precedent conflicts with more recent



20180316-CA                      14               2018 UT App 224
                      In re adoption of B.N.A.


supreme court pronouncements or statutory changes, we are
duty-bound to follow the path our supreme court and our
legislature have set. See Ortega v. Ridgewood Estates LLC, 2016 UT
App 131, ¶ 30, 379 P.3d 18 (“We are bound by vertical stare
decisis to follow strictly the decisions rendered by the Utah
Supreme Court.” (quotation simplified)); Beltran v. Allen, 926
P.2d 892, 898 (Utah Ct. App. 1996) (stating that “it is the Utah
statute, as interpreted by majority holdings of the Utah Supreme
Court, which controls the outcome of this case”). 8

¶24 For these reasons, we conclude that Utah Code section
78B-6-105(1)(a) speaks to venue, and does not limit a court’s
subject-matter jurisdiction. Accordingly, unless the adoption is
one that must be filed in juvenile court pursuant to Utah Code
section 78A-6-103(1)(o), see Utah Code Ann. § 78B-6-105(1)(c),


8. Father also argues that construing the relevant statute as a
venue statute rather than as a jurisdictional statute would have
“constitutional implications,” because he points out that fathers
are required to “strictly” comply with other provisions of Utah’s
adoption code, and argues that “it would be unconstitutional to
impose a ‘strict compliance’ standard for biological fathers but a
more relaxed standard for adoptive parents.” Our conclusion
herein regarding the meaning of the relevant statute—and,
specifically, regarding the intended consequences of filing a
petition in the wrong district—has nothing to do with requiring
“strict” or “relaxed” compliance with the statutory mandates.
Our conclusion is simply that the legislature intended the statute
to function as a venue statute, and therefore a court does not lack
subject-matter jurisdiction over an adoption petition filed in the
wrong district any more than it would lack subject-matter
jurisdiction over a divorce case or a tort case filed in the wrong
county. We see no constitutional infirmities with the legislature’s
creation of a venue statute in this context, and therefore reject
Father’s constitutional arguments.




20180316-CA                     15               2018 UT App 224
                      In re adoption of B.N.A.


any district court has subject-matter jurisdiction to adjudicate an
adoption case, even one filed in the wrong district, but must
transfer the case to the correct district upon the filing of a proper
request. Cf. id. § 78B-3-308 (stating that, when a case is filed in
the wrong venue, a party may file “a written motion requesting
the trial be moved to the proper county”).


                          CONCLUSION

¶25 The provision in Utah’s adoption code that requires that
an adoption case be “commenced” by the filing of a petition in a
particular judicial district is a provision that speaks to venue,
and not to subject-matter jurisdiction. Petitioners did indeed file
their petition in the wrong venue, but this did not deprive the
court of subject-matter jurisdiction, because any district court in
Utah has subject-matter jurisdiction over any adoption case that
does not have to be filed in juvenile court. The consequence for
filing in the wrong district is not automatic dismissal; it is that
any party, upon proper motion, may request that the case be
transferred to the correct district. Unless and until such a request
is made, however, the court in which the case is filed may
continue to adjudicate the case, and its rulings are not void. For
all of these reasons, we affirm the district court’s decision to
deny Father’s motion to dismiss for lack of subject-matter
jurisdiction, and we remand the case to the district court for
further proceedings consistent with this opinion.




20180316-CA                     16               2018 UT App 224